TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00736-CV



                                    Michiko Watson, Appellant

                                                   v.

                                Robert Nethery Watson, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 228,420-D, HONORABLE MARTHA TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The clerk’s record in this case was due on January 19, 2009. No clerk’s record has

been filed due to appellant’s failure to pay or make arrangements to pay the clerk’s fee for preparing

the clerk’s record.

               If the trial court fails to file the clerk’s record due to appellant’s failure to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, the appellate court may dismiss

the appeal for want of prosecution unless the appellant was entitled to proceed without payment of

costs. Tex. R. App. P. 37.3(b).

               Because appellant has failed to pay or make arrangements to pay the clerk’s fee for

preparing the clerk’s record, this appeal is dismissed for want of prosecution.
                                           __________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Prosecution

Filed: February 26, 2009




                                              2